            Case 1:18-cv-10818-JGK Document 22 Filed 04/16/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                          Civ. No. 18-cy-10818 (JGK)
ELIS S A LESCAY,

                             Plaintiff,

       v.

UNIQUE PEOPLE SERVICES, INC.,

                             Defendant.


                      CORPORATE DISCLOSURE STATEMENT
                   PURSUANT TO FED. R. CIV. P, 7.1 OF DEFENDANT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, the undersigned counsel for

Defendant Unique People Sendees, Inc., certifies that it is a private, non-profit, non­

governmental entity and has no stocks.

Dated: April 16,2019

                                            Respectfully submitted.

                                           A/ Ivan D. Smith
                                           Ivan D. Smith, Esq.
                                           BUCHANAN INGERSOLL & ROONEY PC
                                           640 Fifth Avenue, 9th Floor
                                           New York, NY 10019-6102
                                           Tel: (212) 440-4400
                                           ivan.smith@bipe. com
                                           Attorneyfor Defendant

                                           4819-6401-2432, v. 1
